                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KELSI KENNEDY,                                   :
          Plaintiff,                             :           CIVIL ACTION
                                                 :
       v.                                        :
                                                 :
GETTYSBURG COLLEGE, et al.,                      :           No. 18-4488
         Defendants.                             :

                                             ORDER

       AND NOW, this 19th day of March 2019, upon consideration of Defendants’ motions to

dismiss, Plaintiff’s responses, and Defendants’ replies, and for the reasons provided in the

Court’s Memorandum dated March 19, 2019, it is ORDERED that:

       1. Defendant Phi Sigma Kappa Druid Alumni Association’s Motion to Dismiss

            (Document No. 9) is DENIED as moot.

       2. Defendant Phi Sigma Kappa Fraternity’s Motion to Dismiss (Document No. 14) is

            GRANTED as unopposed. All claims against Phi Sigma Kappa Fraternity are

            DISMISSED.

       3. Defendant Gettysburg College’s Motion to Dismiss (Document No. 15) is

            GRANTED in part and DENIED in part as moot.

               a. The motion is GRANTED as to improper venue and the case is

                    TRANSFERRED to the United States District Court for the Middle District

                    of Pennsylvania.

               b. The motion to dismiss for failure to state a claim is DENIED as moot.

       4. Defendant Edward Carroll’s Motion to Dismiss (Document No. 25) is DENIED as

            moot.
5. The Clerk of Court is directed to close this case for statistical purposes.



                                      BY THE COURT:



                                      Berle M. Schiller, J.




                                          2
